Exhibit 10.30

MEADWESTVACO CORPORATION

Amendments to the

The Mead Corporation Incentive Compensation Election Plan,

The Mead Corporation Deferred Compensation Plan for Directors,

The Mead Corporation Directors Capital Accumulation Plan

Westvaco Corporation Deferred Compensation Plan,

Westvaco Corporation Savings and Investment Restoration Plan, and

Westvaco Corporation Deferred Compensation Plan for Non-Employee Outside
Directors

Westvaco Corporation Retirement Plan for Outside Directors

The Mead Corporation Incentive Compensation Election Plan (the “Mead DCP”), The
Mead Corporation Deferred Compensation Plan for Directors (the “Mead Director
DCP”), The Mead Corporation Directors Capital Accumulation Plan (the “Mead
Director CAP”), Westvaco Corporation Deferred Compensation Plan (the “Westvaco
DCP”), Westvaco Corporation Savings and Investment Restoration Plan, (the
“SIRP”), Westvaco Corporation Deferred Compensation Plan for Non-Employee
Outside Directors (the “Westvaco Director DCP”), and Westvaco Corporation
Retirement Plan for Outside Directors (the “Westvaco Director Retirement Plan”)
are hereby clarified and amended as set forth below.

A. Mead DCP

1. Section 1 of the Mead DCP is renamed “Purpose and History of Plan,” and
amended by adding the following new paragraphs at the end thereof:

Effective January 29, 2002, The Mead Corporation and Westvaco Corporation became
wholly owned subsidiaries of MW Holding Corporation, the name of which was
subsequently changed to MeadWestvaco Corporation (“MeadWestvaco”). In connection
with this event, MeadWestvaco assumed sponsorship of the benefit plans
maintained by Westvaco, including the Plan. Accordingly, effective January 29,
2002, references to the “Company” other than those contained in this Section 1
shall be understood to refer to MeadWestvaco.



--------------------------------------------------------------------------------

In connection with the establishment of MeadWestvaco, deferrals under the Plan
were discontinued prior to January 1, 2003, and individuals who otherwise would
have been eligible to participate in the Plan became eligible to participate in
the MeadWestvaco Corporation Deferred Income Plan (the “DIP”). Prior to
January 1, 2005, Participants in the Plan were permitted, but not required, to
“roll over” the balances of Accounts under the Plan to the DIP. Account balances
that were not rolled over to the DIP remain subject to the terms and conditions
of the Plan.

All account balances are attributable to amounts “deferred” (within the meaning
of Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004, including any regulations or other guidance thereunder (collectively the
“AJCA”)) prior to January 1, 2005 and therefore are not subject to the AJCA. No
change shall be made in the form or administration of the Plan as in effect on
October 3, 2004 that would constitute a “material modification” (within the
meaning of the AJCA) of the Plan. Unless expressly stated otherwise, any
amendment to, or other action under, the Plan shall be null and void to the
extent that such amendment or other action would otherwise be deemed to
constitute a “material modification” (within the meaning of the AJCA) with
respect to amounts “deferred” (within the meaning of the AJCA) prior to
January 1, 2005.

2. Effective January 1, 2003, Section 5 of the Mead DCP is amended to provide as
follows:

No individual may elect to defer incentive compensation under the Plan after
December 31, 2002. Accounts under the Plan shall be distributed in accordance
with Section 6.

B. Mead Director DCP

1. The following new Section 1 is added, and the remainder of the Mead Director
DCP renumbered, and any cross-references updated accordingly:

History of the Plan

Effective January 29, 2002, The Mead Corporation and Westvaco Corporation became
wholly owned subsidiaries of MW Holding Corporation, the name of which was
subsequently changed to MeadWestvaco Corporation (“MeadWestvaco”). In

 

-2-



--------------------------------------------------------------------------------

connection with this event, MeadWestvaco assumed sponsorship of the benefit
plans maintained by Westvaco, including the Plan. Accordingly, effective
January 29, 2002, references to the “Company” other than those contained in this
Section 1 shall be understood to refer to MeadWestvaco; provided that, for
purposes of Section 2 hereof, the “Company” shall mean The Mead Corporation as
it existed on January 28, 2002.

In connection with the establishment of MeadWestvaco, deferrals under the Plan
were discontinued prior to January 1, 2003, and individuals who otherwise would
have been eligible to participate in the Plan became eligible to participate in
the MeadWestvaco Corporation Deferred Income Plan (the “DIP”). Prior to
January 1, 2005, Participants in the Plan were permitted, but not required, to
“roll over” the balances of Accounts under the Plan to the DIP. Account balances
that were not rolled over to the DIP remain subject to the terms and conditions
of the Plan.

All Account balances are attributable to amounts “deferred” (within the meaning
of Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004, including any regulations or other guidance thereunder (collectively the
“AJCA”)) prior to January 1, 2005 and therefore are not subject to the AJCA. No
change shall be made in the form or administration of the Plan as in effect on
October 3, 2004 that would constitute a “material modification” (within the
meaning of the AJCA) of the Plan. Unless expressly stated otherwise, any
amendment to, or other action under, the Plan shall be null and void to the
extent that such amendment or other action would otherwise be deemed to
constitute a “material modification” (within the meaning of the AJCA) with
respect to amounts “deferred” (within the meaning of the AJCA) prior to
January 1, 2005.

2. Effective January 1, 2003, Section 4 of the Mead Director DCP is amended to
provide as follows:

No individual may elect to defer compensation under the Plan after December 31,
2002. Accounts under the Plan shall be distributed in accordance with the
provisions of this Section 4 in effect immediately prior to January 1, 2003.

 

-3-



--------------------------------------------------------------------------------

C. Mead Director CAP

1. Section 1.1 of the Mead Director CAP is renamed “Purpose and History of
Plan,” and amended by adding the following new paragraphs at the end thereof:

Effective January 29, 2002, The Mead Corporation and Westvaco Corporation became
wholly owned subsidiaries of MW Holding Corporation, the name of which was
subsequently changed to MeadWestvaco Corporation (“MeadWestvaco”). In connection
with this event, MeadWestvaco assumed sponsorship of the benefit plans
maintained by Westvaco, including the Plan. Accordingly, effective January 29,
2002, references to the “Mead” other than those contained in this Section 1.1
shall be understood to refer to MeadWestvaco; provided that, for purposes of the
definition of Eligible Director, “Mead” shall refer to The Mead Corporation as
it existed on January 28, 2002.

In connection with the establishment of MeadWestvaco, deferrals under the Plan
were discontinued prior to January 1, 2003, and individuals who otherwise would
have been eligible to participate in the Plan became eligible to participate in
the MeadWestvaco Corporation Deferred Income Plan (the “DIP”). Prior to
January 1, 2005, Participants in the Plan were permitted, but not required, to
“roll over” the balances of Accounts under the Plan to the DIP. Account balances
that were not rolled over to the DIP remain subject to the terms and conditions
of the Plan.

All Account balances are attributable to amounts “deferred” (within the meaning
of Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004, including any regulations or other guidance thereunder (collectively the
“AJCA”)) prior to January 1, 2005 and therefore are not subject to the AJCA. No
change shall be made in the form or administration of the Plan as in effect on
October 3, 2004 that would constitute a “material modification” (within the
meaning of the AJCA) of the Plan. Unless expressly stated otherwise, any
amendment to, or other action under, the Plan shall be null and void to the
extent that such amendment or other action would otherwise be deemed to
constitute a “material modification” (within the meaning of the AJCA) with
respect to amounts “deferred” (within the meaning of the AJCA) prior to
January 1, 2005.

 

-4-



--------------------------------------------------------------------------------

2. Effective January 1, 2003, Section 3 of the Mead Director CAP is amended to
provide as follows:

No individual may elect to defer compensation under the Plan after December 31,
2002. Accounts under the Plan shall be distributed in accordance with the
provisions of Section 8.

D. Westvaco DCP

1. Section 1.1 of the Westvaco DCP is renamed “Purpose and History of Plan,” and
amended by adding the following new paragraphs at the end thereof:

Effective January 29, 2002, The Mead Corporation and Westvaco Corporation became
wholly owned subsidiaries of MW Holding Corporation, the name of which was
subsequently changed to MeadWestvaco Corporation (“MeadWestvaco”). In connection
with this event, MeadWestvaco assumed sponsorship of the benefit plans
maintained by Westvaco, including the Plan. Accordingly, effective January 29,
2002, references to the “Company” shall be understood to refer to MeadWestvaco.

In connection with the establishment of MeadWestvaco, deferrals under the Plan
were discontinued prior to January 1, 2003, and individuals who otherwise would
have been eligible to participate in the Plan became eligible to participate in
the MeadWestvaco Corporation Deferred Income Plan (the “DIP”). Prior to
January 1, 2005, Participants in the Plan were permitted, but not required, to
“roll over” the balances of Accounts under the Plan to the DIP. Account balances
that were not rolled over to the DIP remain subject to the terms and conditions
of the Plan.

All Account balances are attributable to amounts “deferred” (within the meaning
of Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004, including any regulations or other guidance thereunder (collectively the
“AJCA”))) prior to January 1, 2005 and therefore are not subject to the AJCA. No
change shall be made in the form or administration of the Plan as in effect on
October 3, 2004 that would constitute a “material modification” (within the
meaning of the AJCA) of the Plan. Unless expressly stated otherwise, any
amendment to, or other action under, the Plan shall be null and void to the
extent that such amendment or other action would otherwise be deemed to
constitute a “material modification” (within the meaning of the AJCA) with
respect to amounts “deferred” (within the meaning of the AJCA) prior to
January 1, 2005.

 

-5-



--------------------------------------------------------------------------------

2. Effective January 1, 2003, Article II of the Westvaco DCP is amended to
provide as follows:

No individual may elect to defer compensation under the Plan after December 31,
2002. Accounts under the Plan shall be distributed in accordance with Article
IV.

3. Effective January 1, 2005, Section 4.5 of the Westvaco DCP is amended to
provide as follows:

Section 4.5

Hardship Withdrawals. Upon request of a Participant, the Participant shall
receive a special lump-sum distribution (a “Withdrawal”) of all or a portion of
his or her Account as set forth in this Section 4.5, subject to the limitations
set forth below. If the Administrative Committee determines, in accordance with
such procedures as it may establish from time to time, that the Participant has
experienced an unforeseeable financial hardship as a result of the illness or
accidental injury of the Participant or a dependant of the Participant, a
casualty loss of property not fully covered by insurance, or other similar
financial hardship caused by unforeseeable circumstances beyond the control of
the Participant, then the Administrative Committee (i) shall cancel any deferral
elections previously filed by the Participant (under the DIP or any other
nonqualified deferred compensation maintained by the Company and its
subsidiaries) with respect to compensation to be earned after the Administrative
Committee makes its determination, and (ii) may approve a distribution from the
Participant’s Account, but only to the extent necessary to alleviate the
financial hardship after taking into account the effect of the foregoing
cancellation of Deferral Elections.

E. SIRP

1. Paragraph 1 of the SIRP is amended by adding the following new paragraphs at
the end thereof:

Effective January 29, 2002, The Mead Corporation and Westvaco Corporation became
wholly owned subsidiaries of MW Holding Corporation, the name of which was
subsequently changed to MeadWestvaco Corporation (“MeadWestvaco”). In connection
with this event, MeadWestvaco assumed sponsorship of the benefit plans
maintained by Westvaco, including

 

-6-



--------------------------------------------------------------------------------

the Plan. Accordingly, effective January 29, 2002, references to Westvaco
Corporation, Westvaco, or Employer other than those contained in this Paragraph
1 shall be understood to refer to MeadWestvaco; provided that, for purposes of
determining eligibility to participate in the Plan, the Affiliated Group shall
mean Westvaco and its Subsidiaries as of January 29, 2002. No person became a
Member of the Plan on or after January 29, 2002.

In connection with the establishment of MeadWestvaco, deferrals under the Plan
were discontinued prior to January 1, 2003, and individuals who otherwise would
have been eligible to participate in the Plan became eligible to participate in
the MeadWestvaco Corporation Deferred Income Plan (the “DIP”). Prior to
January 1, 2005, Participants in the Plan were permitted, but not required, to
“roll over” the balances of Accounts under the Plan to the DIP. Account balances
that were not rolled over to the DIP remain subject to the terms and conditions
of the Plan.

All Account balances are attributable to amounts “deferred” (within the meaning
of Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004, including any regulations or other guidance thereunder (collectively the
“AJCA”)) prior to January 1, 2005 and therefore are not subject to the AJCA. No
change shall be made in the form or administration of the Plan as in effect on
October 3, 2004 that would constitute a “material modification” (within the
meaning of the AJCA) of the Plan. Unless expressly stated otherwise, any
amendment to, or other action under, the Plan shall be null and void to the
extent that such amendment or other action would otherwise be deemed to
constitute a “material modification” (within the meaning of the AJCA) with
respect to amounts “deferred” (within the meaning of the AJCA) prior to
January 1, 2005.

2. Effective January 1, 2003, Paragraph 4 of the SIRP is amended to provide as
follows:

No individual may elect Salary Reductions under the Plan after December 31,
2002. Accounts under the Plan shall be distributed in accordance with Paragraph
6.

 

-7-



--------------------------------------------------------------------------------

F. Westvaco Director DCP

1. Section 1.1 of the Westvaco Director DCP is renamed “Purpose and History of
Plan,” and amended by adding the following new paragraphs at the end thereof:

Effective January 29, 2002, The Mead Corporation and Westvaco Corporation became
wholly owned subsidiaries of MW Holding Corporation, the name of which was
subsequently changed to MeadWestvaco Corporation (“MeadWestvaco”). In connection
with this event, MeadWestvaco assumed sponsorship of the benefit plans
maintained by Westvaco, including the Plan. Accordingly, effective January 29,
2002, references to the “Company” other than those contained in this Section 1.1
shall be understood to refer to MeadWestvaco; provided that, for purposes of the
definition of Eligible Director, the “Company” shall refer to Westvaco
Corporation as it existed prior to January 29, 2002. No person became a
Participant on or after January 29, 2002.

In connection with the establishment of MeadWestvaco, deferrals under the Plan
were discontinued prior to January 1, 2003, and individuals who otherwise would
have been eligible to participate in the Plan became eligible to participate in
the MeadWestvaco Corporation Deferred Income Plan (the “DIP”). Prior to
January 1, 2005, Participants in the Plan were permitted, but not required, to
“roll over” the balances of Accounts under the Plan to the DIP. Account balances
that were not rolled over to the DIP remain subject to the terms and conditions
of the Plan.

All Account balances are attributable to amounts “deferred” (within the meaning
of Section 409A of the Code and Section 885 of the American Jobs Creation Act of
2004, including any regulations or other guidance thereunder (collectively the
“AJCA”)) prior to January 1, 2005 and therefore are not subject to the AJCA. No
change shall be made in the form or administration of the Plan as in effect on
October 3, 2004 that would constitute a “material modification” (within the
meaning of the AJCA) of the Plan. Unless expressly stated otherwise, any
amendment to, or other action under, the Plan shall be null and void to the
extent that such amendment or other action would otherwise be deemed to
constitute a “material modification” (within the meaning of the AJCA) with
respect to amounts “deferred” (within the meaning of the AJCA) prior to
January 1, 2005.

 

-8-



--------------------------------------------------------------------------------

2. Effective January 1, 2003, Article II of the Westvaco Director DCP is amended
to provide as follows:

No individual may elect to defer Eligible Compensation under the Plan after
December 31, 2002. Accounts under the Plan shall be distributed in accordance
with Article IV.

G. Westvaco Director Retirement Plan

1. By resolution of the Board of Directors of Westvaco Corporation, the Westvaco
Director Retirement Plan was terminated effective February 25, 1997. Pursuant to
the termination resolution, all benefits accrued under the Westvaco Director
Retirement Plan as of February 25, 1997 shall be preserved and paid in
accordance with such plan, and all benefits established for directors previously
retired shall continue to be paid in accordance with such plan.

2. In accordance with the rules in effect for the Westvaco Director Retirement
Plan as of October 3, 2004, the accrued benefit of each Member of the Westvaco
Director Retirement Plan who was not in pay status as of October 3, 2004 shall
be paid in the form of a single-life annuity, commencing on the first day of the
calendar month next following the later of (a) the Member’s separation from
service (as determined by MeadWestvaco in accordance with Treas. Reg.
§ 1.409A-1(h)) or (b) the Member’s 72nd birthday.

*        *        *        *        *

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the above amendment.

 

/s/ John A. Luke, Jr.

John A. Luke, Jr. Chairman and Chief Executive Officer

APPROVALS

LAW DEPARTMENT

FILED: December 30, 2008

 

By  

/s/ John J. Carrara

  John J. Carrara  

Associate General Counsel and

Assistant Secretary

By  

/s/ Wendell L. Willkie, II

  Wendell L. Willkie, II   Senior Vice President, General Counsel and Secretary

 

-10-